Banke, Judge.
On October 26,1979, the trial court granted summary judgment to the appellee in this suit to recover for legal services rendered to the appellant, simultaneously dismissing the appellant’s counterclaim for malpractice. On November 11,1979, the appellant filed a “Motion for New Trial,” which, pursuant to amendment, was later re-entitled “Motion for Rehearing and to Set Aside Judgment.” The trial court denied the motion on March 4,1980, on the ground that the appellant had not alleged or established any non-amendable defect appearing on the face of the record so as to authorize the grant of a motion to set aside under Code Ann. § 8lA-160(d). The appellant filed its notice of appeal on March 21, 1980. None of the enumerations of error are directed to the denial of the motion to set aside. Held:
In order for this court to acquire jurisdiction over a case, the notice of appeal must be filed within 30 days of the entry of the judgment appealed from, unless an extension is granted upon proper application to the trial court. See Code Ann. §§ 6-803,6-804; Williams v. State, 112 Ga. App. 566 (145 SE2d 765) (1965). Accord, Kennedy v. Brown, 239 Ga. 286 (1) (236 SE2d 632) (1977). A “motion for reconsideration” of an order granting summary judgment and dismissing a counterclaim does not extend the deadline for filing a notice of appeal from that order. Fowler v. Lewis, 150 Ga. App. 174 (257 SE2d 21) (1979); Moore v. Reeves, 153 Ga. App. 517 (266 SE2d 810) (1980). This appeal must accordingly be dismissed for want of jurisdiction.

Appeal dismissed.


McMurray, P. J., and Smith, J., concur.